Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION

                                         No. 04-20-00125-CV

                                       PAY AND SAVE, INC.,
                                            Appellant

                                                   v.

                                           Roel CANALES,
                                               Appellee

                     From the 229th Judicial District Court, Duval County, Texas
                                     Trial Court No. DC-16-371
                            Honorable Baldemar Garza, Judge Presiding

                     OPINION ON APPELLEE’S MOTION FOR REHEARING
Opinion by:       Patricia O. Alvarez, Justice

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: September 14, 2022

REVERSED; RENDERED IN PART AND REMANDED

           On July 27, 2022, we issued our opinion and judgment. Subsequently, Appellee timely

filed a motion for rehearing. We deny Appellee’s motion, but we withdraw our July 27, 2022

opinion and judgment and substitute this opinion and judgment to clarify portions of our analysis.

           In this premises liability case, Appellant Pay and Save, Inc. appeals from a multi-million-

dollar judgment in favor of Appellee Roel Canales for compensatory and punitive damages. Pay
                                                                                      04-20-00125-CV


and Save raises three issues: it challenges the sufficiency of the evidence supporting the jury’s

findings on negligence, gross negligence, and damages.

       Having reviewed the evidence, we reverse the trial court’s judgment. Because the evidence

of gross negligence was legally insufficient, we render judgment that Canales take nothing on that

claim. Because the evidence was legally but not factually sufficient to support the jury’s findings

on Canales’s premises liability claim, we remand the cause for a new trial on liability and damages.

                                    APPELLATE JURISDICTION

       Before we turn to Pay and Save’s issues, we address Canales’s assertion that this court

lacks jurisdiction to hear this appeal because Pay and Save did not timely file its notice of appeal.

A.     Procedural Background

       On October 1, 2019, the trial court signed a final judgment, which incorrectly stated the

amount of compensatory damages.

       On October 24, 2019, Pay and Save filed a motion to retax costs. On October 30, 2019,

Pay and Save filed a motion to modify the judgment. And on October 31, 2019, Pay and Save

filed a second motion for JNOV, and a motion for new trial.

       On November 25, 2019, the trial court denied all four motions. Nevertheless, on December

3, 2019, the trial court signed an amended judgment that corrected the amount awarded for

compensatory damages.

       On December 30, 2019, Pay and Save filed a second motion for new trial, and on February

25, 2020, Pay and Save filed a notice of appeal.

B.     Parties’ Arguments

       Canales contends that Pay and Save’s motion to modify the judgment and its first motion

for new trial had already been overruled when Pay and Save filed its second motion for new trial.

Therefore, the second motion for new trial was not timely, and it did not extend the appellate


                                                -2-
                                                                                      04-20-00125-CV


timetable. Thus, Pay and Save’s February 25, 2020 notice of appeal was untimely, and we lack

appellate jurisdiction.

       Pay and Save argues that the trial court’s December 3, 2019 amended judgment was signed

while the trial court retained plenary power, and the amended judgment restarted the appellate

timetable. Thus, Pay and Save’s second motion for new trial extended the deadline to file a notice

of appeal to March 2, 2020, its February 25, 2020 notice of appeal was timely, and this court has

appellate jurisdiction.

       We agree with Pay and Save.

C.     Discussion

       Given the trial court signed its final judgment on October 1, 2019, a motion for new trial

or a motion to modify the judgment was due within 30 days—by October 31, 2019. See TEX. R.

CIV. P. 329b(a) (motion for new trial); id. R. 329b(g) (motion to modify judgment); Ryland Enter.,

Inc. v. Weatherspoon, 355 S.W.3d 664, 665 (Tex. 2011) (per curiam). Thus, Pay and Save’s

motion to modify and its motion for new trial, filed on or before October 31, 2019, each extended

the trial court’s plenary power “until thirty days after all such timely-filed motions are overruled,

either by a written and signed order or by operation of law, whichever occurs first.” TEX. R. CIV.

P. 329b(e); In re Brookshire Grocery Co., 250 S.W.3d 66, 69 (Tex. 2008) (orig. proceeding).

       The trial court denied the pending motions, including the motion for new trial and the

motion to modify the judgment, on November 25, 2019, and its plenary power was due to expire

on December 27, 2019. See TEX. R. CIV. P. 329b(e), (g); In re Brookshire Grocery Co., 250

S.W.3d at 69. But when the trial court corrected the amount of compensatory damages and signed

its amended judgment on December 3, 2019, it did so within its plenary power period, and the

corrected judgment restarted the appellate timetable. See Lane Bank Equip. Co. v. Smith S. Equip.,

Inc., 10 S.W.3d 308, 313 (Tex. 2000) (“Rule 329b(h) provides that ‘[i]f a judgment is modified,


                                                -3-
                                                                                 04-20-00125-CV


corrected or reformed in any respect’ the appellate timetable runs from the date of the new

judgment.” (alteration in original) (quoting TEX. R. CIV. P. 329b(h))).

       Thus, Pay and Save’s second motion for new trial, which assailed the amended judgment

and was filed on December 30, 2019, was timely, see TEX. R. CIV. P. 329b(a), (h); Lane Bank, 10

S.W.3d at 313, and it extended the due date for a notice of appeal to March 2, 2020, see TEX. R.

APP. P. 26.1(a); Ryland Enter., 355 S.W.3d at 665.

       Therefore, Pay and Save’s February 25, 2020 notice of appeal was timely, and it invoked

our appellate jurisdiction. See TEX. R. APP. P. 25.1(b); Kenneth D. Eichner, P.C. v. Dominguez,

623 S.W.3d 358, 361 (Tex. 2021) (per curiam).

       We overrule Canales’s assertion that we lack jurisdiction. We now turn to Pay and Save’s

evidentiary issues.

                                          BACKGROUND

       In this premises liability case, Roel Canales was injured while he was grocery shopping

when he got his foot stuck in a wooden pallet that was supporting a bin of watermelons. He fell,

he was injured, and he sued the grocery store owner, Pay and Save.

A.     Pay and Save

       Pay and Save is a family-owned grocery store chain that owns about 150 stores in Texas,

New Mexico, Colorado, Arizona, and Kansas. In 2011, Pay and Save bought a company that

owned and operated about fifty Super S Stores in South Texas.

B.     The Watermelon Displays

       In May 2016, Canales entered the Pay and Save store in Freer, Texas to buy a watermelon.

The watermelons were displayed in three large cardboard bins lined up next to each other. Each

bin sat on top of a separate wooden pallet.




                                                -4-
                                                                                   04-20-00125-CV




        1.     The Bins

        The cardboard bins were octagonal in shape. The two bins at the ends of the three-bin

lineup had triangular cardboard flaps to cover the tops of the exposed corners of the pallets. The

corners of the bins where the flaps were located had large red and white arrows pointing down to

the flaps.

        2.     The Pallets

        The wooden pallets were approximately four feet square, and each had a top and bottom

deck made of horizontal wooden slats. The two decks were connected by vertical boards on two

sides and the center. The space between the top and bottom decks was about four inches, and the

pallets were open on two opposite sides. The other two sides were covered with wooden slats.



                                               -5-
                                                                                    04-20-00125-CV


The pallets’ side openings were wider than a human foot; they were designed to receive forklift

prongs for moving the bins. There were no signs on the pallets warning about the pallets’ side

openings.

C.     The Accident

       On the day of the accident, Canales was wearing steel-toed work boots. He entered the

store looking for a good-sized watermelon, and he walked directly to one of the three bins. Canales

said he did not see the arrows pointing to the exposed corners of the pallets nor the pallets

underneath the bins. When he approached the side of a bin, without knowing he was doing so, he

put his right foot into the pallet’s side opening. After selecting and picking up a watermelon,

Canales turned away from the bin towards the register to pay for the watermelon. As he turned

away, the toe of his right boot got stuck inside the pallet’s opening, which caused him to lose his

balance and fall to the ground. When he hit the floor, he heard his elbow crack. It was not until

he fell that he saw the pallets underneath the bins.

       Canales reported his fall and his injuries to the cashier. He gave his driver’s license

information to a store employee, and he left the store. A company employee filled out an incident

report, which included Canales’s statement that he tripped on a pallet. Later that day, Canales’s

wife drove him to the hospital for treatment.

D.     The Lawsuit

       In December 2016, Canales sued Pay and Save for negligence, under a premises liability

theory, and gross negligence. At trial, the only liability question presented to the jury was on

premises liability.

       The jury found that Pay and Save “knew or reasonably should have known of the danger,”

Canales and Pay and Save were both negligent, and Canales was 30% responsible and Pay and

Save was 70% responsible. The jury awarded Canales compensatory and exemplary damages.


                                                 -6-
                                                                                     04-20-00125-CV


       Pay and Save appeals; it challenges the sufficiency of the evidence supporting the jury’s

findings on negligence, gross negligence, and damages.

       We begin by reciting the standards of review and the applicable law.

                                        PREMISES LIABILITY

A.     Standards of Review

       1.      Legal Sufficiency

       The standard for legal sufficiency is well known:

       Evidence is legally insufficient to support a jury finding when (1) the record
       discloses a complete absence of evidence of a vital fact; (2) the court is barred by
       rules of law or of evidence from giving weight to the only evidence offered to prove
       a vital fact; (3) the evidence offered to prove a vital fact is no more than a mere
       scintilla; or (4) the evidence establishes conclusively the opposite of a vital fact.

Crosstex N. Tex. Pipeline, L.P. v. Gardiner, 505 S.W.3d 580, 613 (Tex. 2016); accord City of

Keller v. Wilson, 168 S.W.3d 802, 810 (Tex. 2005). “When determining whether legally sufficient

evidence supports a finding, we must consider evidence favorable to the finding if a reasonable

factfinder could and disregard evidence contrary to the finding unless a reasonable factfinder could

not.” Crosstex, 505 S.W.3d at 613; accord City of Keller, 168 S.W.3d at 827.

       “[A]ll of the record evidence must be considered in a light most favorable to the party in

whose favor the verdict has been rendered, and every reasonable inference deducible from the

evidence is to be indulged in that party’s favor.” Haggar Clothing Co. v. Hernandez, 164 S.W.3d

386, 388 (Tex. 2005) (quoting Formosa Plastics Corp. USA v. Presidio Eng’rs & Contractors,

Inc., 960 S.W.2d 41, 48 (Tex. 1998)).

       “More than a scintilla exists when the evidence would enable reasonable and fair-minded

people to reach different conclusions.” Burbage v. Burbage, 447 S.W.3d 249, 259 (Tex. 2014)

(citing Ford Motor Co. v. Ridgway, 135 S.W.3d 598, 601 (Tex. 2004)).




                                                -7-
                                                                                     04-20-00125-CV


       2.      Factual Sufficiency

       The standard for factual sufficiency is also well known:

       When reviewing an assertion that the evidence is factually insufficient to support a
       finding, a court of appeals sets aside the finding only if, after considering and
       weighing all of the evidence in the record pertinent to that finding, it determines
       that the credible evidence supporting the finding is so weak, or is so contrary to the
       overwhelming weight of all the evidence, that the answer should be set aside and a
       new trial ordered.

Crosstex, 505 S.W.3d at 615 (citing Pool v. Ford Motor Co., 715 S.W.2d 629, 635 (Tex. 1986);

Cain v. Bain, 709 S.W.2d 175, 176 (Tex. 1986) (per curiam)).

       “When considering a factual sufficiency challenge to a jury’s verdict, courts of appeals

must consider and weigh all of the evidence, not just that evidence which supports the verdict.”

Mar. Overseas Corp. v. Ellis, 971 S.W.2d 402, 406–07 (Tex. 1998); accord Gonzalez v. Wal-Mart

Stores, Inc., 143 S.W.3d 118, 122 (Tex. App.—San Antonio 2004, no pet.). We “may not pass

[judgment] upon the witnesses’ credibility or [otherwise] substitute [our] judgment for that of the

jury, even if the evidence would clearly support a different result.” Ellis, 971 S.W.2d at 411.

       However, as we view the evidence in a neutral light and defer to the jury’s weight and

credibility determinations, if we conclude the evidence “the jury could not reasonably have

credited in favor of the finding was so significant that the jury could not have found [as it did],”

the evidence is factually insufficient. See In re Commitment of Stoddard, 619 S.W.3d 665, 677

(Tex. 2020) (discussing factual sufficiency in a case with an elevated burden of proof); In re A.C.,

560 S.W.3d 624, 631 (Tex. 2018) (same).

       Having set forth the evidentiary standards of review applicable in this case, we address Pay

and Save’s evidentiary issues.




                                                -8-
                                                                                      04-20-00125-CV


B.     Parties’ Arguments

       Pay and Save argues, inter alia, that there was neither legally nor factually sufficient

evidence to support the elements of premises liability because the contrary evidence established

that (a) many customers had walked by or picked up watermelons from the display for years

without any complaint or injury; (b) Pay and Save had no knowledge of anyone ever sustaining an

injury from a wooden pallet in the manner in which Canales alleges he was injured; and (c)

displaying watermelons on open-sided wooden pallets in grocery stores in South Texas as Pay and

Save did was the industry standard.

       Canales contends there was substantial and overwhelming evidence of Pay and Save’s

negligence and proximate cause regarding the pallet, and consequently, Pay and Save failed to

demonstrate that the jury’s premises liability findings should be reversed.

C.     Premises Liability Elements

       In a premises liability case, the plaintiff has the burden to establish that the defendant owed

him a duty, the defendant breached that duty, and the plaintiff’s damages were proximately caused

by the defendant’s breach. Del Lago Partners, Inc. v. Smith, 307 S.W.3d 762, 767 (Tex. 2010).

“[T]he scope of the defendant’s duty turns on the plaintiff’s status.” Id.; see also Motel 6 G.P.,

Inc. v. Lopez, 929 S.W.2d 1, 3 (Tex. 1996) (per curiam). A plaintiff who enters the defendant’s

property with the defendant’s knowledge and for the plaintiff’s and defendant’s mutual benefit is

an invitee. Austin v. Kroger Tex., L.P., 465 S.W.3d 193, 202 (Tex. 2015) (citing Rosas v. Buddies

Food Store, 518 S.W.2d 534, 536 (Tex. 1975)). An injured invitee who seeks to recover damages

“must establish that the premises owner knew or should have known of a dangerous condition on

the premises that presented an unreasonable risk of harm and that the condition proximately caused

the plaintiff’s injuries.” Brinson Ford, Inc. v. Alger, 228 S.W.3d 161, 162 (Tex. 2007) (per

curiam); accord CMH Homes, Inc. v. Daenen, 15 S.W.3d 97, 101 (Tex. 2000).


                                                -9-
                                                                                       04-20-00125-CV


D.        Premises Owner’s Requisite Knowledge

          For the defendant to be liable, the plaintiff must prove, inter alia, that the defendant had

actual or constructive knowledge that the condition that proximately caused the injury presented

an unreasonable risk of harm. Univ. of Tex.-Pan Am. v. Aguilar, 251 S.W.3d 511, 514 (Tex. 2008)

(per curiam) (rejecting a premises liability claim because “there [was] no evidence of the

[defendant’s] actual knowledge that the [condition] presented an unreasonable risk of harm”);

Brinson Ford, 228 S.W.3d at 162 (requiring the premises owner’s knowledge “of a dangerous

condition on the premises that presented an unreasonable risk of harm”); CMH Homes, 15 S.W.3d

at 101.

          “A condition presenting an unreasonable risk of harm is defined as one in which there is a

sufficient probability of a harmful event occurring that a reasonably prudent person would have

foreseen it or some similar event as likely to happen.” Seideneck v. Cal Bayreuther Assocs., 451

S.W.2d 752, 754 (Tex. 1970) (emphasis added); accord United Supermarkets, LLC v. McIntire,

646 S.W.3d 800, 803 (Tex. 2022); Cty. of Cameron v. Brown, 80 S.W.3d 549, 556 (Tex. 2002).

“[T]estimony that a condition could injure an invitee is not evidence that it poses an unreasonable

risk of harm.” McIntire, 646 S.W.3d at 804.

          Further, “a condition is not unreasonably dangerous simply because it is not foolproof.”

Brinson Ford, 228 S.W.3d at 163; accord McIntire, 646 S.W.3d at 804.

          Moreover, “[e]vidence that an owner or occupier knew of a safer, feasible alternative

design, without more, is not evidence that the owner knew or should have known that a condition

on its premises created an unreasonable risk of harm.” City of Dallas v. Thompson, 210 S.W.3d

601, 604 (Tex. 2006) (alteration in original) (quoting CMH Homes, 15 S.W.3d at 102).




                                                 - 10 -
                                                                                    04-20-00125-CV


E.     Time-Notice Rule Inapt

       In cases where a dangerous condition may develop over time, constructive knowledge may

be a legal substitute for actual knowledge. Wal-Mart Stores, Inc. v. Reece, 81 S.W.3d 812, 815

(Tex. 2002); CMH Homes, 15 S.W.3d at 102–03.

       “In premises cases constructive knowledge can be established by showing that the

condition had existed long enough for the owner or occupier to have discovered it upon reasonable

inspection.” CMH Homes, 15 S.W.3d at 102–03; accord Reece, 81 S.W.3d at 815. “The so-called

‘time-notice rule’ is based on the premise that temporal evidence best indicates whether the owner

had a reasonable opportunity to discover and remedy a dangerous condition.” Reece, 81 S.W.3d

at 816; accord Brookshire Grocery Co. v. Taylor, 222 S.W.3d 406, 409 (Tex. 2006).

       Situations where a condition exists long enough to give an owner a reasonable opportunity

to discover a temporary or changed condition such as “a piece of partially melted ice on a tile

floor,” Brookshire Grocery, 222 S.W.3d at 407, “a puddle of clear liquid,” Reece, 81 S.W.3d at

813, or stair “steps [that] had become unstable,” CMH Homes, 15 S.W.3d at 98, may suffice for

actual knowledge.

       But in this case, it is undisputed that Pay and Save knew its watermelon bin displays were

placed on pallets with side openings at the time they put them on the floor; there was no need for

time to pass for Pay and Save to exercise reasonable care to discover the pallet’s open-sided

condition. Cf. Reece, 81 S.W.3d at 816; CMH Homes, 15 S.W.3d at 101.

       Further, there is no evidence that the pallets’ risk of harm changed from the time they were

placed on the floor until the time of Canales’s accident. Cf. Reece, 81 S.W.3d at 816; CMH Homes,

15 S.W.3d at 101.

       Therefore, under these facts, the time-notice rule is not applicable; we turn to the

requirements for proving Pay and Save’s knowledge.


                                              - 11 -
                                                                                        04-20-00125-CV


F.      Proving Actual Knowledge

        “Although there is no one test for determining actual knowledge that a condition presents

an unreasonable risk of harm, courts generally consider whether the premises owner has received

reports of prior injuries or reports of the potential danger presented by the condition.” Aguilar,

251 S.W.3d at 513 (citing Brinson Ford, 228 S.W.3d at 163). Besides reports of prior injuries or

dangers, direct or circumstantial evidence may also show actual knowledge, but “[c]ircumstantial

evidence establishes actual knowledge only when it ‘either directly or by reasonable inference’

supports that conclusion.” City of Corsicana v. Stewart, 249 S.W.3d 412, 415 (Tex. 2008) (per

curiam) (quoting State ex rel. State Dep’t of Hwys. & Pub. Transp. v. Gonzalez, 82 S.W.3d 322,

330 (Tex. 2002)).

G.      What Unreasonably Dangerous Condition?

        Canales’s burden was to prove Pay and Save knew or should have known that the condition

that caused his injury was unreasonably dangerous, and our analysis must identify the specific

condition. See Aguilar, 251 S.W.3d at 513 (considering “prior injuries or reports of the potential

danger presented by the condition”); Brinson Ford, 228 S.W.3d at 162–63. As Canales testified,

the condition that caused his injury was not the exposed pallet corners, it was the pallet’s side

openings.

        1.      Canales’s Account

        Specifically, Canales testified that when he was selecting a watermelon, his boot entered

the opening in the side of the pallet. “[W]hen I picked up the watermelon, I started to walk to my

right to take it to the cashier to pay, and my right boot, the tip of my boot, got hung up in the corner

of the pallet and I went down and fell.” He explained that when he was selecting a watermelon,

his boot went inside the pallet opening. In his words, he “stepped in” to the pallet, and “as I stepped




                                                 - 12 -
                                                                                      04-20-00125-CV


out trying to remove [the watermelon], my boot got hung up in the corner there.” Notably, Canales

added that “I didn’t trip. I got—my foot got stuck—stuck in the pallet.”

       2.      Distinguishing the Conditions

       Canales’s testimony, and other evidence, distinguishes the two conditions: exposed pallet

corners and pallet side openings. We note that either condition can exist independently of the

other. A pallet display could have side openings but no exposed corners, and a pallet display could

have exposed corners without side openings. Further, neither condition requires any interaction

with the other to create a risk of harm. For example, a person can trip over an exposed corner

irrespective of any pallet openings, and a person can get their foot stuck in a pallet’s side opening

irrespective of any exposed corners.

       3.      Evidence of Pallet’s Side Openings Condition

       Although witnesses testified regarding Pay and Save’s knowledge of the risk of harm from

tripping on an exposed pallet corner, that evidence pertains to a different condition; it is no

evidence of Pay and Save’s knowledge with respect to the risk of harm from the pallet’s side

openings. See Aguilar, 251 S.W.3d at 513 (reviewing the defendant’s “actual knowledge that [the

complained of] condition present[ed] an unreasonable risk of harm”); Brinson Ford, 228 S.W.3d

at 162–63 (same). Therefore, Canales’s burden was to prove that the pallet’s side openings

presented a sufficient probability of an injury occurring that Pay and Save foresaw, or should have

foreseen, as likely to happen. See McIntire, 646 S.W.3d at 803; Brown, 80 S.W.3d at 556;

Seideneck, 451 S.W.2d at 754.

H.     No Direct Evidence of Pay and Save’s Actual Knowledge

       Canales could prove Pay and Save’s actual knowledge of an unreasonably dangerous

condition by direct evidence, but here, there is none. There was no documentary evidence that




                                                - 13 -
                                                                                       04-20-00125-CV


showed Pay and Save knew that the pallet’s side openings posed an unreasonable risk of harm,

and none of Pay and Save’s representatives testified to that effect.

       For example, Griffith, Pay and Save’s corporate representative, testified that it was

foreseeable that a customer could put a foot inside the pallet side opening, but he also testified that

that he had never heard of a person getting their foot stuck in a pallet, and he had no knowledge

that the pallet’s side openings posed an unreasonable risk of harm.

       DeLeon, Pay and Save’s store manager at the time of the accident, testified that he could

not think of anything that would prevent a customer from getting their foot stuck in a pallet, but it

was not industry practice to cover up the pallet’s side openings.

       No other Pay and Save employees testified that the pallet’s side openings presented an

unreasonable risk of harm.

       Accordingly, we conclude there was no direct evidence that Pay and Save had actual

knowledge that the pallet’s side openings presented an unreasonable risk of harm. Cf. Aguilar,

251 S.W.3d at 514; Brinson Ford, 228 S.W.3d at 162.

I.     Circumstantial Evidence of Pay and Save’s Knowledge

       We turn now to whether circumstantial evidence exists that directly, or by reasonable

inference, supports the finding that Pay and Save knew or reasonably should have known that the

pallet’s side openings presented a sufficient probability of an injury occurring that Pay and Save

foresaw, or should have foreseen, as likely to happen. See McIntire, 646 S.W.3d at 803; Seideneck,

451 S.W.2d at 754; see also Stewart, 249 S.W.3d at 415.

       It was undisputed that Pay and Save placed the pallet displays in its store and knew the

pallets had uncovered side openings. Griffith testified that it was foreseeable that a customer

buying watermelons at the Freer store would (1) walk up to a watermelon bin, (2) reach into the

bin, (3) touch and hold the watermelons, and (4) in some manner, when getting closer to the bin,


                                                 - 14 -
                                                                                       04-20-00125-CV


put a foot inside the pallet’s side opening. And DeLeon acknowledged that a customer could get

a foot stuck inside the pallet’s side openings.

        Viewing this evidence in the light most favorable to the verdict and disregarding contrary

evidence, we conclude the jury could have reasonably inferred that a customer could get a foot

stuck in a pallet side opening, which could cause the customer to fall and be injured. See Stewart,

249 S.W.3d at 414–15. Thus, the evidence was legally sufficient to support the jury’s finding that

Pay and Save had actual knowledge of the unreasonable risk of harm associated with the pallet’s

side openings. See Crosstex, 505 S.W.3d at 613; Stewart, 249 S.W.3d at 414–15.

J.      Factual Insufficiency of Pay and Save’s Knowledge

        We turn now to Pay and Save’s argument that the evidence of its knowledge of an

unreasonable risk of harm was not factually sufficient. For our factual sufficiency review, we view

all the competent evidence in a neutral light, and we do not disregard contrary evidence. See

Crosstex, 505 S.W.3d at 615; Ellis, 971 S.W.2d at 406–07. As required, we detail the evidence

below. See Gonzalez v. McAllen Med. Ctr., Inc., 195 S.W.3d 680, 681 (Tex. 2006) (per curiam).

        1.      Existence, Use of Pallets with Open Sides

        It was undisputed that Pay and Save placed the pallets in their Freer store, and Pay and

Save knew the pallets had side openings.

        Griffith and DeLeon, Pay and Save employees, acknowledged that a person could stick

their foot into a pallet’s side openings.

        Balian, Canales’s expert, testified that a person getting a foot stuck in a pallet was a hazard

“known by the industry,” but he did not testify that Pay and Save or the industry knew there was

a probability or likelihood of injury. Cf. McIntire, 646 S.W.3d at 803 (applicable test); Seideneck,

451 S.W.2d at 754 (same).




                                                  - 15 -
                                                                                      04-20-00125-CV


       And Kendzior, another of Canales’s experts, testified about a patent issued for a pallet skirt,

which would cover the pallet’s side openings. He testified that the patent “kind of made it the

standard that became the kind of the standard way to display products on the retail floor is to use

pallet guards.” Later he testified that, in his opinion, the industry standard for pallet displays

includes covering the side openings using pallet guards or pallet skirts.

       2.      Contrary Evidence

       Here, there was overwhelming evidence against the jury’s finding that Pay and Save knew

or reasonably should have known that a pallet’s side openings presented a sufficient probability of

an injury occurring that Pay and Save foresaw, or should have foreseen, as likely to happen. See

McIntire, 646 S.W.3d at 803; Seideneck, 451 S.W.2d at 754; Dietz v. Hill Country Rests., Inc., 398

S.W.3d 761, 767 (Tex. App.—San Antonio 2011, no pet.); see also In re A.C., 560 S.W.3d 624,

631 (Tex. 2018) (“Factual sufficiency . . . requires weighing disputed evidence contrary to the

finding against all the evidence favoring the finding.”); Crosstex, 505 S.W.3d at 615; Ellis, 971

S.W.2d at 406–07.

       Such a probability or likelihood was negated by (1) a lack of reports of prior injuries or

dangers, (2) the industry’s standard or accepted practice, and (3) the absence of any violation or

disregard for any applicable governmental or industry safety standards or regulations.

       We begin with the absence of prior injuries or reports.

       3.      Prior Injuries or Reports

       Although an absence of prior injuries or reports of danger does not categorically disprove

actual knowledge, see Aguilar, 251 S.W.3d at 513, because Canales had to prove that Pay and

Save knew or should have known of the sufficient probability or likelihood of harm, see Seideneck,

451 S.W.2d at 754, the absence of reports from many stores over many years weighs heavily

against the jury’s finding, see Brinson Ford, 228 S.W.3d at 162; Dietz, 398 S.W.3d at 767.


                                                - 16 -
                                                                                      04-20-00125-CV


               a.      Pay and Save’s Stores

       To begin, we note it was undisputed that Pay and Save operates about 150 retail grocery

stores, and it has been using open-sided pallet displays for many years. Besides Canales’s accident,

there was no evidence that Pay and Save had received any reports of any person getting their foot

stuck in a pallet’s side openings. Cf. Aguilar, 251 S.W.3d at 513 (no prior accident reports).

       For example, Griffith, who had worked in the retail grocery business for decades, testified

that watermelons were displayed in cardboard bins on top of open-sided pallets for “[a]s long as I

can remember.” He repeatedly testified that, until Canales’s accident, Pay and Save had never had

a report of anyone getting a foot stuck in a pallet. He acknowledged that Pay and Save had claims

involving people tripping over pallets, but none of the reports stated that the person’s foot became

stuck in the pallet opening. Cf. Brinson Ford, 228 S.W.3d at 162–63 (no record of any falls);

Dietz, 398 S.W.3d at 767 (same).

       Consistent with Griffith’s testimony, Kendzior acknowledged that there was no evidence

that anyone had ever made a claim of getting their foot trapped in a pallet’s side openings at a Pay

and Save store. And Balian admitted that he did not know if anyone had ever gotten their foot

stuck in a pallet’s side openings.

               b.      Other Grocers’ Stores

       There was also no evidence of injuries or reports of a person getting a foot stuck in a pallet

at other grocers’ stores.

       Griffith testified that he is a member of the National Grocers Association (NGA), which is

the largest national independent grocer chain and trade association in the country. He attends four

to five of the NGA’s trade shows each year, and those shows include discussions on safety. He

heard discussions about persons tripping on a pallet, but he had never heard a report from other

grocers about someone getting their foot stuck in a pallet’s side opening.


                                               - 17 -
                                                                                     04-20-00125-CV


        And Canales provided no evidence of persons getting their foot stuck in a pallet’s side

openings at other grocers’ stores.

                c.      Relevant Cases

        The absence of reports of injuries or dangers has been addressed in other cases, and two

are especially pertinent here.

                        (1)      Brinson Ford

        In Brinson Ford, a woman visiting a car dealership fell when she stepped off a pedestrian

ramp, and she sued the dealership for her injuries. Brinson Ford, Inc. v. Alger, 228 S.W.3d 161

(Tex. 2007). The plaintiff claimed that the ramp’s configuration in the area she fell posed an

unreasonable risk of harm, but the court stated that “Brinson Ford had no record that anyone had

ever fallen from [the ramp] in the nearly ten years between the business’s opening and [the

plaintiff’s] fall.” Id. at 162–63.

        In its conclusion, the court noted that the area of the ramp where the plaintiff fell met

applicable safety standards and it reiterated that “[n]o other customer visiting the property over a

ten-year period had ever been injured by the ramp, nor has the dealership received complaints

about the ramp’s safety.” Id. at 163. The court held “as a matter of law, [that] the ramp at issue

in this case did not pose an unreasonable risk of harm.” Id.

                        (2)      Dietz v. Hill Country Restaurants

        In Dietz, a restaurant customer fell while she was walking on an aggregate walkway (made

of pebbles and concrete) when she stepped into a depression. Dietz v. Hill Country Rests., Inc.,

398 S.W.3d 761, 767 (Tex. App.—San Antonio 2011, no pet.). “Dietz . . . testified that she had

walked on the walkway on several prior occasions, and [she] did not have a problem with the

walkway in the past.” Id.




                                                 - 18 -
                                                                                      04-20-00125-CV


       The restaurant’s general manager testified that the walkway had not changed for more than

twelve years, and in that period, “no one other than Dietz had ever reported a fall or an injury on

the walkway, or complained that the walkway was unsafe.” Id.

       Dietz noted that “there was no evidence of other falls attributable to this condition [n]or

was there evidence of any complaints about this condition.” Id. And like Brinson Ford, Dietz

concluded there was no evidence that the walkway posed an unreasonable risk of harm.

               d.      Absence of Reports Weighs Heavily Against Finding

       Although circumstantial evidence may also support a finding of actual or constructive

knowledge, see Keetch v. Kroger Co., 845 S.W.2d 262, 266 (Tex. 1992), “courts generally

consider whether the premises owner has received reports of prior injuries or reports of the

potential danger presented by the condition.” Aguilar, 251 S.W.3d at 513 (citing Brinson Ford,

228 S.W.3d at 163). And like Brinson Ford and Dietz, we do so here.

       Here, the uncontroverted evidence shows a complete absence of any reports of prior

injuries or dangers from the pallet’s side openings at Pay and Save’s Freer store, or from any of its

other stores. Further, there was no evidence that H.E.B., Walmart, or any other grocery store had

reports of injuries or dangers from open-sided pallets. Moreover, the lack of reports of injuries or

dangers was an important factor in Brinson Ford’s and Dietz’s conclusions that those conditions

did not present unreasonable risks of harm. See Brinson Ford, 228 S.W.3d at 162–63; Dietz, 398

S.W.3d at 767–68.

       Guided by those precedents, we conclude that the complete absence of any reports of

injuries or dangers weighs heavily against the jury’s finding that Pay and Save knew or reasonably

should have known that the pallet’s side openings presented a sufficient probability of an injury

occurring that Pay and Save foresaw, or should have foreseen, as likely to happen. See McIntire,




                                                - 19 -
                                                                                        04-20-00125-CV


646 S.W.3d at 803 (applicable test); Seideneck, 451 S.W.2d at 754 (same); see also Stewart, 249

S.W.3d at 415; Brown, 80 S.W.3d at 556; Dietz, 398 S.W.3d at 767.

          4.     Industry Standard, Accepted Practice

          In addition to the absence of reports of injuries or dangers, the evidence of the industry

standard or accepted practice also weighs heavily against the jury’s finding that Pay and Save

knew or reasonably should have known that the pallet’s side openings presented a sufficient

probability of an injury occurring that Pay and Save foresaw, or should have foreseen, as likely to

happen. See Seideneck, 451 S.W.2d at 754; see also Brown, 80 S.W.3d at 556; Dietz, 398 S.W.3d

at 767.

          Several witnesses testified that it was industry standard or accepted practice in South

Texas, including at stores such as Walmart and H.E.B., to display watermelons in cardboard bins

on top of open-sided pallets without using pallet skirts or covers.

          For example, DeLeon, Pay and Save’s store manager at the time of the accident, testified

that displaying watermelons in cardboard bins on top of open-sided pallets was the industry

standard. Thibodeaux, one of Pay and Save’s experts, agreed that it was common practice for

grocers to display watermelons in bins on open-sided pallets.

          Kendzior testified that both Walmart and H.E.B. use the same type of carboard bins on top

of open-sided pallets, and they do not use pallet skirts or covers. And Balian, another of Canales’s

experts, agreed that using bins on open-sided pallets was “the accepted practice in South Texas.”

          To reiterate, both of Canales’s experts admitted that it was industry standard in South Texas

to display watermelons in cardboard bins on top of open-sided pallets, and those type of displays

had been used, and were still being used, by Walmart and H.E.B.

          This evidence of the industry standard or accepted practice of displaying watermelons

using cardboard bins on top of open-sided pallets weighs heavily against the jury’s finding.


                                                  - 20 -
                                                                                         04-20-00125-CV


        5.      No Safety Standards Violations

        The evidence that Pay and Save was not disregarding or violating any applicable safety

standards also weighs against the jury’s finding.

        For example, Kendzior testified that the National Floor Safety Institute, which he founded,

was developing standards for the American National Standards Institute which addressed using

pallet displays in retail stores, but at the time of the accident and at the time of trial, there were no

written standards on using pallets or pallet guards in retail stores. Cf. McIntire, 646 S.W.3d at 803

(noting that “applicable safety codes may be relevant to assessing whether a condition poses an

unreasonable risk of harm,” but inapplicable codes are not).

        Kendzior also testified that he did not know of any federal law, state law, or local ordinance

against using open-sided pallets in grocery stores.

        Kendzior further testified that there was no governmental requirement or safety standard

pertaining to retail stores that required pallet side openings to be covered or closed. But the mere

fact that the pallet was not foolproof, without more, is no evidence that it presented an unreasonable

risk of harm. See Brinson Ford, 228 S.W.3d at 163 (“[A] condition is not unreasonably dangerous

simply because it is not foolproof.” (quoting Brookshire Grocery, 222 S.W.3d at 408)); see also

McIntire, 646 S.W.3d at 803.

        Finally, Kendzior testified that an issued patent identified a pallet’s side openings as

presenting a risk to a person’s foot becoming stuck and the person being injured. But the mere

existence of such a patent is no evidence that Pay and Save knew or should have known a pallet’s

uncovered side openings presented a probability or likelihood of injury. Cf. Brinson Ford, 228

S.W.3d at 163; City of Dallas v. Thompson, 210 S.W.3d 601, 604 (Tex. 2006) (“[E]vidence that

an owner or occupier knew of a safer, feasible alternative design, without more, is not evidence

that the owner knew or should have known that a condition on its premises created an unreasonable


                                                  - 21 -
                                                                                    04-20-00125-CV


risk of harm.” (quoting CMH Homes, Inc. v. Daenen, 15 S.W.3d 97, 102 (Tex. 2000)); Seideneck,

451 S.W.2d at 754 (applicable test).

       The evidence that Pay and Save was following an industry standard or accepted practice

which did not disregard or violate any applicable law or safety standard also weighs against the

jury’s finding that Pay and Save knew or reasonably should have known that the pallet’s side

openings presented a sufficient probability of an injury occurring that Pay and Save foresaw, or

should have foreseen, as likely to happen. See McIntire, 646 S.W.3d at 804; Seideneck, 451

S.W.2d at 754.

       6.        Summary

       To summarize, Canales’s burden was not to prove that Pay and Save knew or should have

known there was a possibility that someone’s foot might enter a pallet’s side opening; the evidence

easily met that burden. Instead, Canales’s burden was to prove that Pay and Save knew or

reasonably should have known that the pallet’s side openings presented “a sufficient probability

of a harmful event occurring that a reasonably prudent person would have foreseen it or some

similar event as likely to happen.” See Seideneck, 451 S.W.2d at 754 (emphasis added); see also

McIntire, 646 S.W.3d at 803.

       The testimony that Pay and Save knew a person’s foot could enter the pallet opening is

barely more than a glimmer of evidence that Pay and Save knew or reasonably should have known

the pallet opening posed an unreasonable risk of harm. See Seideneck, 451 S.W.2d at 755; Dietz,

398 S.W.3d at 767.

       And the uncontroverted lack of reports of prior injuries or dangers from Pay and Save’s

many stores; the widely accepted, long-used industry practice of displaying watermelons in

cardboard bins on top of open-sided wooden pallets; and the absence of any governmental

regulation or requirement prohibiting or restricting the use of such displays was overwhelming


                                               - 22 -
                                                                                      04-20-00125-CV


evidence against the jury’s finding. Cf. McIntire, 646 S.W.3d at 803. The jury could not have

reasonably credited this evidence in favor of its finding that Pay and Save knew or reasonably

should have known that there was a probability or likelihood that a pallet’s side openings would

cause Canales’s accident or a similar harm. See In re Commitment of Stoddard, 619 S.W.3d 665,

677 (Tex. 2020); In re A.C., 560 S.W.3d 624, 631 (Tex. 2018).

       Having viewed in a neutral light all the evidence regarding Pay and Save’s actual or

constructive knowledge that the pallet’s side openings presented an unreasonable risk of harm, and

despite deferring to the jury’s weight and credibility determinations, we nevertheless conclude that

the evidence that the jury could not have reasonably credited in favor of its finding was so

significant that the jury could not have reasonably found that Pay and Save knew or reasonably

should have known that the pallet’s side openings presented a sufficient probability of an injury

occurring that Pay and Save foresaw, or should have foreseen, as likely to happen. See McIntire,

646 S.W.3d at 803; Seideneck, 451 S.W.2d at 754; see also Brown, 80 S.W.3d at 556; Dietz, 398

S.W.3d at 767.

       Thus, the evidence is factually insufficient. See In re Commitment of Stoddard, 619 S.W.3d

at 677; In re A.C., 560 S.W.3d at 631.

       On the question of premises liability, we overrule Pay and Save’s challenge to the legal

sufficiency of the evidence, but we sustain its factual sufficiency challenge.

                                    GROSS NEGLIGENCE

       We now address Pay and Save’s challenge to the jury’s finding of gross negligence. We

begin our analysis with the standard of appellate review that governs our analysis.

A.     Standard of Review

       “Gross negligence must be proven by clear and convincing evidence.” Columbia Med.

Ctr. Of Las Colinas, Inc. v. Hogue, 271 S.W.3d 238, 248 (Tex. 2008) (citing TEX. CIV. PRAC. &


                                               - 23 -
                                                                                      04-20-00125-CV


REM. CODE ANN. § 41.003(a)(3)). “[W]henever the standard of proof at trial is elevated, the

standard of appellate review must likewise be elevated.” S.W. Bell Tel. Co. v. Garza, 164 S.W.3d

607, 627 (Tex. 2004).

           In a legal sufficiency review, a court should look at all the evidence in the light
       most favorable to the finding to determine whether a reasonable trier of fact could
       have formed a firm belief or conviction that its finding was true. To give appropriate
       deference to the factfinder’s conclusions and the role of a court conducting a legal
       sufficiency review, looking at the evidence in the light most favorable to the
       judgment means that a reviewing court must assume that the factfinder resolved
       disputed facts in favor of its finding if a reasonable factfinder could do so. A
       corollary to this requirement is that a court should disregard all evidence that a
       reasonable factfinder could have disbelieved or found to have been incredible. This
       does not mean that a court must disregard all evidence that does not support the
       finding. Disregarding undisputed facts that do not support the finding could skew
       the analysis of whether there is clear and convincing evidence.

Id. (quoting In re J.F.C., 96 S.W.3d 256, 266 (Tex. 2002)).

       Accordingly, in this case we apply a heightened standard of review. We review all the

evidence to determine whether the jury could have reasonably formed a firm belief or conviction

that Pay and Save’s use of open-sided pallets under the cardboard watermelon bins departed so far

from the standard of care as to create an extreme risk of harm to others and that Pay and Save was

subjectively aware of, but consciously indifferent to, this risk. Hogue, 271 S.W.3d at 249; Garza,

164 S.W.3d at 627.

B.     Applicable Law

       Gross negligence has two elements: one objective, one subjective. Medina v. Zuniga, 593

S.W.3d 238, 247 (Tex. 2019); Hogue, 271 S.W.3d at 248.

       “First, viewed objectively from the actor’s standpoint, the act or omission complained of

must depart from the ordinary standard of care to such an extent that it creates an extreme degree

of risk of harming others.” Hogue, 271 S.W.3d at 248. Gross negligence involves an objectively

higher standard than ordinary negligence. Id.; Medina, 593 S.W.3d at 249. “Extreme risk” is the



                                                - 24 -
                                                                                      04-20-00125-CV


likelihood of serious injury to the plaintiff—rather than “a remote possibility of injury or even a

high probability of minor harm”—to be examined not in hindsight, but rather prospectively from

the perspective of the actor. Hogue, 271 S.W.3d at 248.

       “Second, the actor must have actual, subjective awareness of the risk involved and choose

to proceed in conscious indifference to the rights, safety, or welfare of others.” Id.; accord Medina,

593 S.W.3d at 247.

C.     Parties’ Arguments

       Pay and Save argues there is legally insufficient evidence to support the jury’s findings that

Pay and Save’s actions or omissions constituted an extreme degree of risk and that Pay and Save

was actually or subjectively aware of that risk yet chose to proceed with conscious indifference

regarding Canales’s safety.

       Canales does not agree. Instead, he argues the trial court did not err in entering judgment

on the verdict for gross negligence and exemplary damages in that there was more than sufficient

evidence of Pay and Save’s liability for the same.

D.     Jury Charge

       The trial court submitted the following gross negligence question to the jury:

       QUESTION NUMBER FOUR

       Do you find by clear and convincing evidence that the harm to ROEL CANALES
       resulted from gross negligence?

       “Clear and convincing evidence” means the measure or degree of proof that
       produces a firm belief or conviction of the truth of the allegations sought to be
       established.

       “Gross negligence” means an act or omission by PAY AND SAVE, INC,

       1. which when viewed objectively from the standpoint of PAY AND SAVE, INC.
          at the time of its occurrence involves an extreme degree of risk, considering the
          probability and magnitude of the potential harm to others; and



                                                - 25 -
                                                                                      04-20-00125-CV


       2. of which PAY AND SAVE, INC. has actual, subjective awareness of the risk
          involved, but nevertheless proceeds with conscious indifference to the rights,
          safety, or welfare of others.

The jury’s answer was “Yes.”

E.     Extreme Degree of Risk

       Canales argues the evidence showed that the pallets were not visible because they were

covered by cardboard, and he could not have been expected to have seen and appreciated the danger.

Expert testimony showed that Canales could not be expected to have seen and appreciated the

danger. Canales further contends that Pay and Save admitted it gave no warnings regarding the

pallet’s side openings, which caused Canales’s fall, but it chose to claim there was no danger. Based

on circumstantial evidence, Canales contends, there was legally and factually sufficient evidence

to support this element of gross negligence.

       We disagree with Canales. The issue here is not whether the pallet’s side openings were

unreasonably dangerous. Rather, the issue is whether, from Pay and Save’s viewpoint at the time

of the accident, the pallet’s side openings involved an extreme degree of risk. We conclude they

did not.

       1.      Wal-Mart Stores, Inc. v. Alexander

       Pay and Save cites Wal-Mart Stores, Inc. v. Alexander, 868 S.W.2d 322 (Tex. 1993) as

authority in support of its argument. In Alexander, the plaintiff was injured when she tripped and

fell on a ridge at the base of a concrete ramp in front of a Wal-Mart store. Id. at 323. The plaintiff

alleged the ramp was an unreasonably dangerous condition and that Wal-Mart failed to warn of or

repair. Id. at 324. The jury found Wal-Mart was negligent and grossly negligent. Id. In reversing

the court of appeals, the supreme court considered the following evidence as dispositive:

       The store had averaged 50,000 patrons per month in the three months it had been open
       before [the plaintiff’s] accident. There was no evidence that anyone had tripped and fallen
       over the ridge before she did, and evidence that only one person . . . had as much as stumbled


                                                - 26 -
                                                                                     04-20-00125-CV


       there. Instead, Wal-Mart’s complaints from patrons involved only bottles and other items
       falling from shopping carts.

Id. at 327. The court held that Wal-Mart’s negligent failure to warn “simply did not impose an

extreme risk creating the likelihood of serious injury.” Id.

       We agree that the facts in this case are analogous to Alexander.

       2.      Canales’s Testimony

       Canales testified he had been at the Pay and Save store hundreds of times before his fall,

sometimes to buy watermelons that were inside the display.

       3.      Griffith’s Testimony

       Griffith testified that Pay and Save had about 150 stores in different states. He had been

with Pay and Save since 2011. Prior to that, he worked with Super S stores as the Vice-President

of Human Resources. In 2011, Pay and Save purchased the Super S stores. At that time, he was

hired by Pay and Save and moved to the corporate office. Since the time he worked at the Super S

stores until now, the stores used the same watermelon displays. No claims involving pallets’ side

openings had ever been filed.

       Griffith testified that Pay and Save had many trip-and-fall claims involving the pallets, but

none involving pallet openings. Griffith (and DeLeon) admitted it was foreseeable that someone’s

foot could slide inside the pallet’s side openings. Warnings were placed on the exposed corners of

the display to prevent people from tripping on the pallets’ corners, but none existed to warn

customers of the openings. Griffith testified that he assumed it could be true that the elderly were

at a higher risk from falls. He acknowledged that if Canales had fallen and struck his head, he could

have been killed.




                                                - 27 -
                                                                                    04-20-00125-CV


       4.        Canales’s Experts’ Testimony

       Both Kendzior and Balian testified that, for many years, retailers used produce displays that

sat on open-sided pallets. Kendzior testified that beginning in 2002, this practice changed in the

industry when the patent for pallet guards was approved. Balian testified that in South Texas, the

practice did not change, and that many other companies continued to place watermelon bins on

pallets with side openings. Both Kendzior and Balian testified that, nonetheless, the displays with

open-sided pallets posed an unreasonable risk of harm and should be covered in some manner to

protect customers. Neither testified that that the displays, as used by Pay and Save on the day of

Canales’s fall, posed an extreme degree of risk.

       5.        Evidence Not Clear and Convincing

       Viewing the evidence in the light most favorable to the jury’s verdict and disregarding

disputed contrary evidence, there was some evidence that using open-sided pallets for watermelon

displays was unreasonably dangerous. But viewed objectively from Pay and Save’s viewpoint, the

evidence to support a finding that Pay and Save’s conduct involved an extreme degree of risk of

harming others was not clear and convincing. See Medina, 593 S.W.3d at 247–48; Hogue, 271

S.W.3d at 248.

       Pay and Save followed the industry practice when displaying its watermelons. Other South

Texas stores displayed watermelons in the same way. No accidents involving the pallets’ side

openings were reported. Although trip-and-fall accidents involving pallets’ exposed corners were

reported, Pay and Save warned customers of the corner edges of exposed pallets to avoid that type

of accident.

       The only evidence that might pertain to the jury’s finding of an “extreme degree of risk” is

Griffith’s statement that if Canales fell and hit his head, he could have died. This statement,

however, is simply a remote possibility of injury that, from Pay and Save’s perspective, is purely


                                                - 28 -
                                                                                      04-20-00125-CV


speculative. See Hogue, 271 S.W.3d at 248. Regardless of the relative dangerousness of a

condition, anyone could die if they fell and hit their head on a concrete floor.

       Put simply, from all the evidence at trial, a jury could not find that, viewed objectively from

Pay and Save’s standpoint on the day of the accident, the pallet’s side openings involved an extreme

degree of risk considering that no other accidents like the one at issue had occurred before and that

Pay and Save was following industry practices. For this reason, we conclude that the evidence

presented at trial to support the element of “extreme degree of risk” was not clear and convincing.

See Medina, 593 S.W.3d at 247–48; Hogue, 271 S.W.3d at 248.

       6.      Actual Subjective Awareness of the Risk Involved

       Having determined that the first element of gross negligence was not supported by clear

and convincing evidence, we need not address its second element.

       We sustain Pay and Save’s second issue.

       We now address Pay and Save’s third issue: damages.

                                             DAMAGES

       In its third issue, Pay and Save argues that the evidence supporting the amount of damages

was legally and factually insufficient, but its argument is moot.

       Here, Pay and Save contested liability, and we have concluded that the evidence was not

factually sufficient to support the jury’s finding on premises liability. See TEX. R. APP. P. 44.1(b);

Mar. Overseas Corp. v. Ellis, 971 S.W.2d 402, 413 (Tex. 1998) (“If the appellant’s only viable

point is factual insufficiency, the court of appeals should remand for a new trial.”). Because we

will reverse the trial court’s judgment and remand for a new trial on premises liability, we need

not consider Pay and Save’s challenges to the evidence supporting the jury’s award of damages.




                                                - 29 -
                                                                                    04-20-00125-CV


                                          CONCLUSION

       Having reviewed the evidence under the appropriate standards of review, we reverse the

trial court’s judgment based on the following conclusions.

       First, given the evidence, the jury could not have reasonably formed a firm belief or

conviction that Pay and Save’s use of open-sided pallets under the cardboard watermelon bins

departed so far from the standard of care as to create an extreme risk of harm to others. Thus, the

evidence of gross negligence was legally insufficient. We render judgment that Canales take

nothing on his gross negligence claim.

       Second, although there was some evidence to support the jury’s finding that Pay and Save

was negligent under a premises liability theory, the supporting evidence was so weak, and the

controverting evidence was so significant, that the jury could not have reasonably found as it did.

       We remand the cause to the trial court for a new trial on premises liability and damages.


                                                  Patricia O. Alvarez, Justice




                                               - 30 -